Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 US.C. § 101 as covering non-statutory subject matter - transitory propagating signals per se. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10, 12-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5, 8 and 9, recite in the claim 3, line 6, “the at least one RO.”  It is unclear to which of the previously recited ROs this limitation is referring to.
Claim 4, line 7, “the CSI-RS.” It is unclear to which of the previously recited CSI-RSs this limitation is referring to.
Claims 5-9 recite in the claim 5, “at least one RO,” “each indexing time period,” “an index,” “each RO,” “the RO,” an “index of at least one ROs,” “the CSI-RS.”  It is unclear whether these limitations are referring to the limitations previously recited in the claims.
Claim 6, “the RO.”  It is unclear to which of the previously recited RO this limitation is referring to.
Claim 7, “CSI-RS,” “RO.” It is unclear whether these limitations are referring to the limitations previously recited in the claims.

Claim 10, “available first ROs,” “the first ROs”, “the ROs” It is unclear whether these limitations are referring to the limitations previously recited in the claims.
Claims 12-16 and 18 recite in the claims 12 and 18 “available second ROs.” Available first ROs are not recited in the claims. It is unclear whether Applicant implicitly intended to have available first ROs in the scope of the claims.
Claims 14 and 15 recite in the claim 14, “third association information.” First and second association information are not recited in the claims. It is unclear whether Applicant implicitly intended to have first and second association information in the scope of the claims.
Claims 14 and 15 recite in the claim 14 “available second ROs.” It is unclear whether this limitation is referring to the previously recited “available second ROs.”
Claim 15 “available second ROs.” It is unclear whether this limitation is referring to the previously recited “available second ROs.”
Claim 15 “at least one configured SSB.” It is unclear whether this limitation is referring to the previously recited “at least one configured SSB.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park US 2019/0254071.
Claims 1, 17, 19 and 20:
Park discloses a terminal equipment, comprising: a receiver and a processor, a terminal equipment, comprising: a processor; and a memory configured to store machine readable instructions, a computer readable storage medium storing instructions (Park; Fig. 13; [0202]) and a random access method, the method comprising:
receiving configuration information for random access from a base station (the eNode B may indicate to the UE that the PRACH resource indicator indicates the SSB (or CSI-RS) index and additionally indicates a specific RO allowing a CFRA-based preamble transmission among a plurality of ROs associated with the SSB (or CSI-RS) index; Park; [0119]);
determining available first physical random access channel transmission occasions (ROs) according to at least one configured channel state information-reference signal (CSI-RS) based on the configuration information (Park; [0119]-[0121]; Table 7); and
performing random access according to the available first ROs (a CFRA-based preamble transmission among a plurality of ROs associated with the SSB (or CSI-RS) index; Park; [0119]).
Claim 2:
	Park discloses determining available first ROs according to at least one configured CSI-RS based on the configuration information comprises: determining an 
Claim 3:
	Park discloses determining the available first ROs according to the at least one configured CSI-RS based on the indexing time period comprises:  determining a target CSI-RS for determining an RO according to the at least one configured CSI-RS; and determining the available first ROs associated to the target CSI-RS based on the indexing time period and an index of the at least one RO mapped by the target CSI-RS (Park; [0119]-[0121]; Table 7).
Claim 4:
	Park discloses wherein determining a target CSI-RS for determining an RO according to the at least one configured CSI-RS comprises: if there is one configured CSI-RS, the configured CSI-RS is determined as the target CSI-RS (Park; [0119]-[0121]; Table 7); or if there are multiple configured CSI-RSs, any CSI-RS selected randomly from the multiple CSI-RSs with a medium probability is determined as the target CSI-RS; and determining the CSI-RS having the highest reference signal received power among the multiple CSI-RSs as the target CSI-RS.
Claim 5:
	Park discloses wherein determining the available first ROs associated to the target CSI-RS based on the indexing time period and an index of the at least one RO mapped by the target CSI-RS comprises:

determining the time-frequency resource location of the available first ROs associated to the target CSI-RS based on an index of at least one ROs mapped by the target CSI-RS (Park; [0104]; [0119]-[0121]; Table 7) or based on a predefined association relationship between the CSI-RS and the ROs and an index of at least one RO mapped by the target CSI-RS.
Claim 7:
	Park discloses the indexing time period comprises: an association period from CSI-RS to RO (Park; [0119]-[0121]; Table 7); or an association pattern period from CSI-RS to RO; or an association period from a synchronization signal block (SSB) to RO; or an association pattern period from SSB to RO; or a physical random access channel (PRACH) configuration period; or a time duration in which each CSI-RS configured in one CSI-RS period is completely mapped to a corresponding RO; and a time duration in which each SSB configured in one SSB period is completely mapped to a corresponding RO.
Claim 8:
	Park discloses indexing at least one RO in each indexing time period according to a predetermined manner, respectively, comprises: indexing indexes of all the ROs in each indexing time period according to the predetermined manner (Park; [0119]-[0121]; Table 7); or for any indexing time period, selecting valid ROs from ROs in the indexing 
Claim 9:
	Park discloses selecting ROs to be indexed from the valid ROs comprises: selecting ROs to be indexed from the valid ROs according to the minimum number of valid ROs in each indexing time period and the time-frequency resource locations of the minimum number of valid ROs in a corresponding indexing time period (selecting ROs to be indexed from the valid ROs is an optional language in the claim 8; (Park; [0119]-[0121]; Table 7)).
Claim 10:
	Park discloses wherein performing random access according to the valid first ROs comprises: if there is one time-frequency resource location of available first ROs, performing random access according to the first ROs; if there are multiple time-frequency resource locations of available first ROs, performing one or more of:
determining an index with the lowest index value in the available first ROs associated to multiple time-frequency resources locations, and performing random access according to the ROs with the lowest index value; or randomly selecting any first ROs from the valid first ROs associated to multiple time-frequency resource locations with a medium probability, and performing random access according to any first ROs (Park; [0105]-[0121]; Table 7); or determining the first available first ROs in the available first ROs 
Claim 11:
	Park discloses the configuration information comprises random access configuration information (Park; [0119]-[0121]; Table 7), synchronization signal block (SSB) configuration information or CSI-RS configuration information, the random access configuration information comprises one or more of: a physical random access channel (PRACH) configuration period; a frequency-domain unit index of ROs; a time-frequency unit index of ROs; a number of ROs; a format of random access preamble; a number of random access preambles; a root sequence index of random access preambles; a cyclic shift value of random access preamble; a number of synchronization signal blocks (SSBs) that can be mapped on one ROs; an index of at least one CSI-RS for random access (Park; [0119]-[0121]; Table 7); a number of ROs mapped by one CSI-RS; or an index of at least one ROs mapped by one CSI-RS; the SSB configuration information comprises one or more of: a size of an SSB period; a number of SSBs transmitted in one SSB period; indexes of SSBs transmitted in one SSB period; time unit locations of SSBs transmitted in one SSB period; frequency-domain unit locations of SSBs transmitted in one SSB period; the CSI-RS configuration information includes one or more of: a size of a CSI-RS period; a number of CSI-RSs transmitted in one CSI-RS period; indexes of CSI-RSs transmitted in one CSI-RS period; time unit locations of CSI-
Claims 12 and 18:
Park discloses a terminal equipment, comprising: a receiver and a processor (Park; Fig. 13; [0202]) and a random access method, the method comprising:
receiving configuration information for random access from a base station (the eNode B may indicate to the UE that the PRACH resource indicator indicates the SSB (or CSI-RS) index and additionally indicates a specific RO allowing a CFRA-based preamble transmission among a plurality of ROs associated with the SSB (or CSI-RS) index; Park; [0119]);
determining available second physical random access channel transmission occasions (ROs) according to at least one configured synchronization signal block (SSB) based on the configuration information (Park; [0119]-[0121]; Table 7); and
performing random access according to the available second ROs (a CFRA-based preamble transmission among a plurality of ROs associated with the SSB (or CSI-RS) index; Park; [0119]).
Claim 13:
Park discloses the configuration information comprises one or more of random access configuration information for no long-range interference, random access configuration information for presence of long-range interference, or SSB configuration information (Park; [0119]-[0121]; Table 7).
Claim 16:
.
Allowable Subject Matter
Claims 6, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416